Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 1 of 12

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEAMSTERS LOCAL 456 PENSION, HEALTH &. WELFARE,
ANNUITY, EDUCATION & TRAINING, INDUSTRY
ADVANCEMENT, AND LEGAL SERVICES FUNDS by Louis A.
Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer, Ross
Pepe, and Jeffrey Isaacs as Trustees and fiduciaries of the Funds, and
WESTCHESTER TEAMSTERS LOCAL UNION NO. 456, COMPLAINT
Plaintiff`s, Civil Action No.
- against -

GORDO TRUCKING CORP.
9 Tarbert Crossing
Hopewell Junction, New York 12533,

and

CLAUDIA SILVA, Individually,

9 Tarbert Crossing

Hopewell Junction, New York 12533

Def`endants.

VVVVVVVVWVVWVWVVVVVVVVW

 

Plaintiffs, by their undersigned attorneys, Blitman & King LLP, complaining of the
Defendant, respectfillly allege as follows:
I. JURISDICTION AND VENUE
l. This is an action arising under the Employee Retirement Incorne Security Act of
1974, as amended [“ERISA"] [29 U.S.C. §§1001 et seq.]. It is an action by fiduciaries of employee
benefit plans for monetary and injunctive relief to redress violations of ERISA Sections 515 and

502(g)(2) [29 U.s.c. §§1145, 1132(g)(2)].

¢sooaasasl n l

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 2 of 12

2. Jurisdiction is conferred on this Court by ERISA Section 502(a), (e) and (g)(?.) [29
U.S.C. §l l32(a), (e), and (g)(Z)], without respect to the amount in controversy or the citizenship
of the parties, as provided in ERISA Section 502(f) [29 U.S.C. §l l32(f)].

3. Venue is established in this Court by ERISA Section 502(e)(2) [29 U.S.C.
§l 132(e)(2)]. It is an action brought in the judicial district where the plans are administered and
where the ERISA violations took place.

4. This is also an action arising under Section 301(a) of the Labor~Management
Relations Act of 1947, as amended [“LMRA”] [29 U.S.C. §185(a)]. It is a suit for, among other
things, violations of a contract between an employer and a labor organization representing
employees in an industry affecting commerce as defined in the LMRA [29 U.S.C. §141 et seq.].

5. Jurisdiction is also conferred on this Court, without respect to the amount in
controversy, pursuant to LMRA Section 30](a) [29 U.S.C. §185(a)], and pursuant to the laws of
the United States of America [28 U.S.C. §1337].

II. DESCRIPTlON OF THE PARTIES

6. Plaintiffs Louis A. Picani, Joseph Sansone, Dominick Cassanelli, Jr., Saul Singer,
Ross Pepe, and Jeffrey Isaacs are Trustees and fiduciaries of the Teamsters Local 456 Pension,
Health & Welfare, Annuity, Education & Training1 Industry Advancement, and Legal Services
Funds [“Funds”] as defined in ERISA Section 3(14)(A) [29 U.S.C. §1002(14)(A)].

7. The Funds are “employee benefit plans," “multiemployer plans,” andfor “industry
advancement programs” within the meaning of ER[SA Sections 3(3) and (37)(A) [29 U.S.C.
§§ 1002(3), (37)] and LMRA Sections 302(c)(5) and (9) [29 U.S.C. §186(c)(5) and (9)]. The Funds
are established through collective bargaining agreements, and they are administered within the

Southem District of New York at 160 South Central Avenue, Elmsford, New York 10523 in

id

{50088949 ll

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 3 of 12

Westchester County, New York.

8. The Funds are jointly administered by Boards of Trustees, comprised of an equal
number of labor and management representatives in accordance with LMRA Section 302(c)(5) [29
U.S.C. 186(c)(5)].

9. Plaintiff Local 456, Intemational Brotherhood of Teamsters also known as
Westchester Teamsters Local Union No. 456 [“Local 456” or “Union”] is an unincorporated
association maintaining its principal offices within the Southem District of New York at 160 South
Central Avenue, Elmsford, New York 10523 in Westchester County, New York. The Union is a
labor organization in an industry effecting commerce within the meaning of the LMRA Section
301(a) [29 U.S.C. §lSS(a)].

lO. Upon information and belief, Gordo Trucking Corp. [“Company"] is a domestic
business incorporated under the laws of the State of New York, having its principal place of
business and offices located at 9 Tarbert Crossing, Hopewell Junction, New York 12533.

11. Upon information and belief, Defendant Claudia Silva is an individual as well as
an owner, officer, agent, and/or managing agent of the Company with the business address of 9
Tarbert Crossing, Hopewell Junction, New York 12533.

12. Defendant Company operates in an industry affecting commerce within the
meaning ofthe LMRA Section 30l(a) [29 U.S.C. §185(a)].

13. Defendants are parties in interest with respect to the Funds as defined in ERISA
Section 3(14)(H) [29 U.S.C. §1002(14)(H)] and act directly as an employer and.-“or indirectly in
the interests of an employer in relation to the Funds, all as defined in ERISA Section 3(5) [29

U.s.c. §1002(5)].

tenosssas 1} 3

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 4 of 12

14. To the extent that Defendants exercised any authority or control with respect to the
management or disposition of assets of an ERISA covered plan, they are fiduciaries within the
meaning of ERISA Section 3(21)(A) [29 U.S.C. §1002(21)(A)].

III. F[RST CAUSE OF ACTION

15. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “l "
through “14” inclusive of this Complaint as if fully set forth herein.

16. ERISA Section 515 [29 U.S.C. §1145] provides that:

Ever'y employer who is obligated to make contributions to a
multiemployer plan under the terms of the plan or under the
terms of a collectively bargained agreement shall, to the
extent not inconsistent with law, make such contributions in
accordance with the terms and conditions of such plan or
such agreement

17. At all times relevant herein, Defendant Company is party to one or more collective
bargaining agreements with Local 456 [“Agreements”].

18. Pursuant to the Agreements, Defendant Company is bound by the terms and
conditions, rules and regulations of the Agreements and Declarations of Trust of the Teamsters
Local 456 Pension, Health & Welfare, Annuity, Education & Training, Industry Advancement,
and Legal Services Funds together with the Funds’ Policy for Collection of Delinquent
Contributions [“Trusts“ and “Collections Policy”].

19. The Agreements and Trusts obligate Defendant Company to make contributions to
multiemployer plans.

20. The Agreements further obligate the Defendant Company to deduct from each of

its employees’ wages specified amounts and pay these amounts to the Union, representing Union

dues deductions and other monies.

manassas 11 4

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 5 of 12

21. In addition to the above and pursuant to the Agreements, the Trusts, and the
Collections Policy together with ERISA Sections 515 and 502(g)(2) [29 U.S.C. §§1145;
ll32(g)(2)] and LMRA Section 301 [29 U.S.C. §185(a)], in the event the Defendant Company
fails to timely remit contributions and deductions, the Company becomes liable not only for the
amount of contributions and deductions due, but also for the following: (1) interest on the unpaid
and untimely paid Funds contributions, at the rate of ten percent (10%) per annum; (2) liquidated
damages equal to ten percent (10%) of those delinquent contributions; and (3) the attomeys’ fees,
audit fees, and the costs of collection.

22. The Agreements and Trusts obligate the Defendant Company to remit the
contributions by the first (1 st) day of the month following the month during which the hours were
worked by employees

23. At all times relevant to this Complaint, and based on Defendant Claudia Silva’s
ownership, management, and control over Defendant Company as well as the other factors
established by applicable law, Defendant Company is bound to the Agreements, Trusts, and
Collections Policies and is liable for the amounts owed as described in this Complaint.

24. Upon information and belief, Defendant Company is owned and operated by
Defendant Claudia Silva from the facility located at 9 Tarbert Crossing, Hopewell Junction, New
York 12533.

25. Based on Shop Steward Reports and estimates of hours worked in covered
employment, the Defendant Company owes $45,900.87 in fringe benefit contributions and
deductions for hours worked by the Defendant’s employees during the period October l, 2018

through February 28, 2019.

iBODBBSI|B 1} 5

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 6 of 12

26. The Defendant Company has failed and refused, and continues to fail and refirse,
to pay the contributions and deductions due for the period October l, 2018 through February 28,
2019, plus the applicable interest, liquidated damages, attomeys’ fees, audit fees, and costs.

27. The Defendant Company, therefore, owes $45,900.87r in fringe benefit
contributions and deductions for hours worked by the Defendant’s employees during the period
October 1, 2018 through February 28, 2019, plus interest, liquidated damages, attomeys’ fees,
audit fees, and costs at the rates set forth in the Collections Policy.

lV. SECOND CAUSE OF ACTION

28. Plaintiff`s repeat and reallege each and every allegation contained in paragraphs “1 ”
through “27" of this Complaint as if fully set forth herein.

29. ERISA Section 404(a) provides that fiduciaries must discharge their duties with
respect to an ERISA covered plan “solely in the interest of the participants and beneficiaries" and
“for the exclusive purpose of providing benefits" and “defraying reasonable administrative
expenses” [29 U.S.C. §l 104(a)(1)(A)].

30. ERISA Section 404(a) also provides that fiduciaries must discharge their duties “in
accordance with the documents and instruments governing the plan insofar as such documents and
instruments” are consistent with federal law [29 U.S.C. §1104(a)(1)(D)].

31. The Trusts provide in pertinent part that title to all monies paid into and.for due and
owing to the Funds vested in and remains exclusively in the Trustees of the Funds, so outstanding
and withheld contributions constitute plan assets.

32. As a result of the work performed by Defendants under the Agreements,
Defendants, upon information and belief, received substantial sums of money related to
construction projects intended to pay, among other things, the wages and benefits of employees

firmishing and supplying the labor.

(BIDUBB§¢|S 11 6

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 7 of 12

33. Defendants were fiduciaries with respect to the plan assets that they failed to timely
remit to the Funds.

34. Upon information and belief, Defendant Claudia Silva owned, controlled, and
dominated the affairs of Defendant Company, she purportedly acted on behalf of and in the interest
of the Company, and she carried on the business of the Defendant Company for her own personal
ends.

35. Upon information and belief, Defendant Claudia Silva withheld, permitted the
withholding of, or authorized the withholding of contributions to the Funds, and Defendant Claudia
Silva dealt with plan assets for her own personal use and benefit although the plan assets rightfully
belonged to the Funds.

36. Upon information and belief, Defendant Claudia Silva had managerial discretion
and control over Defendant Company, made all decisions on behalf of the Defendant Company,
signed contracts governing the Defendant Company, acted on behalf of and in the interest of
Defendant Company, and made all decisions concerning payments by the Defendant Company.

37. Upon information and belief, Defendant Claudia Silva determined which creditors
Defendant Company would pay, determined when the Defendant Company would pay the Funds,
determined how much money would be paid to the Funds, determined which employees of the
Defendant Company would be reported to the Funds, and exercised control over money due and
owing to the Funds,

38. Upon information and belief, Defendant Claudia Silva commingled or permitted
the commingling of assets of the Funds with the Defendant Company’s general assets and used
the Funds’ assets to pay other creditors of Defendant Company rather than forwarding the assets

to the Funds.

(eooossas‘n '}'

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 8 of 12

39. Upon information and belief, while retaining Plaintiffs’ contributions, Defendant
Claudia Silva transferred, applied, or diverted, or permitted the transfer, application, use, or
diversion of, the Funds’ assets for purposes other than the Funds without first making payment to
Funds,

40. The transfer of the assets to persons other than the Funds described in this
Complaint occurred, andfor the use of the assets for purposes other than those permitted by the
Plaintiff` Funds occurred, with the knowledge and.ior at the direction of`, Defendant Claudia Silva.

41. By withholding the contributions li'om one or more for the Funds, Defendant
Claudia Silva received and retained for her own personal use and benefit, monies which were
rightfully assets of the Funds in violation of ERISA Section 404(a)(1)(A) [29 U.S.C.
§l l 04(@1)(1 )(A)]-

42. By Withholding the contributions from one or more of the Funds, Defendant
Claudia Silva failed to abide by the documents and instruments governing the Funds in violation
of ERISA Section 404(a)(1)(D) [29 U.S.C. §l 104(a)(l)(D)].

43. To the extent Defendant Claudia Silva acting in her capacity as corporate officer,
director, and/or shareholder, abused her position as fiduciary by perrnitting, directing, or
instigating this transfer, application, or diversion in a manner contrary to her fiduciary obligations
and her actions are a breach of trust under ERISA, 29 U.S.C. §§1104, 1106, and 1109.

44. By reason of the wrongful diversion andfor conversion of the Funds’ assets, the
Funds have not been paid monies rightfully due to them.

45. As a result of the breaches of fiduciary duty described above, Defendant Claudia
Silva is liable to the Funds (i) for the fringe benefit contributions due and owing to the Funds; plus

(ii) for the interest at the consolidated rate of return of the Funds’ investments; plus (iii) for the

tennessee 11 3

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 9 of 12

attomeys’ fees and costs of collection; and (iv) to restore Funds any profits that Defendants made
through use and retention of the assets of these Funds,
V. THIRD CAUSE OF ACTION

46. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “1”
through “45" inclusive of this Complaint as if fully set forth herein.

47. Absent an exemption, ERISA Section 406(a) makes it unlawful for fiduciaries to
permit ERISA covered plans to engage in certain transactions with parties in interest, including
transactions that exchange property or extend credit [29 U.S.C. §1106(a)(1)(A) and (B)]. Absent
an exemption, ERISA Section 406(b) makes it unlawful for fiduciaries to deal with plan assets for
their personal account [29 U.S.C. §1 106(b)(l)-(3)].

48. At all times relevant herein, Defendants were parties in interest with respect to the
Funds because they were fiduciaries, employers, or owners within the meaning of ERISA Section
3(14)(A), (C) and (E) [29 U.S.C. §1002(14)(A), (C), and (E)].

49. To the extent that Defendant Claudia Silva has withheld, permitted the withholding
of, or authorized the withholding of the contributions ii'om one or more of the Funds, Defendant
Claudia Silva has dealt with the plan assets in her own interest and-for exchanged property or
extended credit from plan assets for her own personal use and benefit in violation of ERISA
Section 406 [29 U.S.C. §1106], and she has received and retained from the Funds for, upon
information and belief, her own personal use and benefit, monies which are rightfully assets of the
Funds.

50. To the extent that Defendant Claudia Silva has withheld, received, and retained the
contributions, or allowed the withholding and retention of contributions, Defendant Claudia Silva,

as a party in interest, has impermissibly used the assets of one or more of the Funds in

tacosasas n 9

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 10 of 12

contravention of ERISA Section 406 [29 U.S.C. §l 106], the interests of` the Funds and the interests
of the Funds’ fiduciaries, participants, and beneficiaries

51. As a result of the breaches of fiduciary duty described above, Defendant Claudia
Silva is liable to the Funds (i) for the fringe benefit contributions due and owing to the Funds; plus
(ii) for the interest at the consolidated rate of return of the Funds’ investments; plus (iii) for the
attomeys’ fees and costs of collection; and (iv) to restore Funds any profits that Defendants made
through use and retention of the assets of these Funds.

VI. FOURTH CAUSE OF ACTION

52. Plaintiffs repeat and reallege each and every allegation contained in paragraphs “l ”
through “51” inclusive of this Complaint as if set forth fully herein.

53. If this Court does not enjoin Defendants from further violations of ERISA, LMRA,
the Agreements, Trusts, and Collections Policy, the Funds will be further damaged as a result
thereof in ways and amounts which cannot be accurately measured in terms of money, either as to
extent or amount.

54. Defendants have failed to comply with their obligations to the Plaintiff Funds,
despite due demand for compliance, and unless this Court enjoins Defendants from violating
ERISA, LMRA, the Agreements, Trusts, and Collections Policy, Defendants will continue to fail
to timely remit contributions, deductions, and monthly remittance reports described above, causing
Plaintiff Funds and the beneficiaries of the Funds to incur additional serious and irreparable harm
by further burdening and obstructing the administration and operation of the Funds and
endangering the payment of promised benefits from the Funds to qualified beneficiaries

55. Defendants’ failure to comply with its obligations to the Funds has reduced the

corpus and income of the Funds thereby jeopardizing the stability and soundness of the Funds as

[30088949`1} 19

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 11 of 12

well as the ability to pay benefits.

56. Defendants’ failure to comply with their obligations to the Funds may cause
sufficient instability to the Funds’ financial affairs such that participant benefits may be reduced
or terminated

57. Because Defendants continue to fail to comply with their obligations to the Funds,
new delinquencies are now being created monthly, again depriving the Funds of adequate monies
to pay promised benefits which in turn could cause the foregoing irreparable harm to be intensified
in magnitude

58. Based orr the foregoing instances of serious, substantial, and irreparable injury and
damage, a mere money judgment is an inadequate remedy at law.

59. Unless this Court enjoins Defendants ii'om breaching ERISA, LMRA, the
Agreements, Trusts, and Collections Policy and unless Defendants are compelled to remit all
monies and reports that become due or are determined to be due to Plaintiffs whether arising before
or after commencement of the action, greater injury will be inflicted upon the Funds, their Trustees,
participants and beneficiaries, by denial of relief than could possibly be inflicted upon Defendants
by granting such relief.

VI. PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

A. On Plaintiffs’ First Cause of Action, judgment against the Defendant Company for
$45,900.87 in fringe benefit contributions and deductions for hours worked by the Defendant’s
employees during the period October l, 2018 through February 28, 2019, plus interest, liquidated

damages, attomeys’ fees, audit fees, and costs at the rates set forth in the Collections Policy.

150083949.1| l l

Case 7:19-cv-01995-KI\/|K Document 1 Filed 03/04/19 Page 12 of 12

B. On Plaintiffs’ Second and Third Causes of Action, judgment against Defendant
Claudia Silva (i) for the fringe benefit contributions due and owing to the Funds; plus (ii) for the
interest at the consolidated rate of return of the Funds’ investments; plus (iii) for the attomeys’
fees and costs of collection; and (iv) to restore to the Funds any profits that Defendants made
through use and retention of the assets of these Funds,

C. On Plaintiffs’ Fourth Cause of Action, judgment against the Defendants as follows:

l. Judgment for any and all additional contributions and deductions that
become due following commencement of` the action or are
determined to be due whether arising before or after commencement
of the action, plus the applicable interest and liquidated damages as
set forth herein;

2. A permanent injunction preventing and restraining the Defendants
from breaching the Agreements and Declarations of Trust, and the
collective bargaining agreement by which it is bound; and

3. A permanent injunction directing the Defendants to perform and
continue to perform their obligations to the Plaintiffs, specifically,
directing them to timely ii.lmish the required monthly remittance
reports and payments to Plaintiffs, and to provide the Plaintiffs, upon
demand and at Defendants’ expense, access to the books and records
for an audit and examination relating to the employment of its
employees, including but not limited to weekly payroll reports,
payroll journals and quarterly employer reports for various federal
and state agencies

D. Such lirrther relief as the Court deems just and appropriate

DATED: March 4, 2019 BLITMAN & KING LLP

By:%€. Ko@ii

daniel Komfeld, of courisefl
Attomeys for Plaintiffs

Office and Post Office Address

One Penn Plaza, Suite 2601

New York, NY 10119-2699
'I`elephone: (212) 643-2672
Facsimile: (315) 471-2623

e-mail: dekomfeld@bklawyers.com

remains n l 2

